COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 Linda S. Restrepo and Carlos E. Restrepo,                   No. 08-13-00183-CV
 d/b/a Collectively RDI Global Services and   '
 R & D International,                                          Appeal from the
                                              '
                            Appellants,                   County Court at Law No. 5
                                              '
 v.                                                        of El Paso County, Texas
                                              '
 Alliance Riggers & Constructors, Ltd.,       '             (TC# 2012DCV04523)

                           Appellee.          '

                                          ORDER

       The Court DENIES the Appellants’ Verified Motion to Disqualify and in Alternative to

Recuse the Honorable Senior Chief Justice Chew from the above styled and numbered cause.

       IT IS SO ORDERED this 24th day of February, 2014.



                                                  PER CURIAM

Before McClure, C.J., Rodriguez, J. and Chew, Senior Chief Justice
(Chew, Senior Chief Justice, sitting by assignment)